Citation Nr: 1023325	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-06 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

3.  Entitlement to service connection for a heart disability, 
to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for leg pain, diagnosed 
as venous insufficiency, peripheral vascular disease, and 
recurrent deep vein thromboses, to include as secondary to 
diabetes mellitus, type II.

5.  Entitlement to an effective date prior to January 27, 
2003, for service connection of diabetes mellitus, type II.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1968 to January 1972, to include a tour of duty 
in Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and April 2008 rating 
decisions by the Cleveland, Ohio, Regional Office (RO) of the 
United States Department of Veterans Affairs.  The May 2003 
decision granted service connection for diabetes, rated 20 
percent disabling from January 27, 2003, and denied service 
connection for PTSD, a heart condition, and leg pain.  The 
April 2008 decision granted service connection for PTSD and 
assigned a 30 percent evaluation.

The Veteran testified at a March 2010 hearing held at the RO 
before the undersigned Veterans Law Judge; a transcript of 
the hearing is associated with the claims folder.  At that 
hearing, the Veteran submitted a waiver of initial RO 
consideration for evidence to be submitted in connection with 
his claim.  Although the written waiver refers to evidence 
submitted the day of the hearing, it was extended to cover 
evidence discussed at the hearing which had yet to be 
obtained.

A claim for entitlement to a finding of total disability 
based on individual unemployability is reasonably raised by 
the record.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Rice v. Shinseki, 23 Vet. App. 447 (2009).  As this 
matter has not yet been developed and adjudicated by the RO, 
the Board does not have jurisdiction to consider the issue.  
It is therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In testimony at the March 2010 hearing, and in writing 
submitted at that time, the Veteran withdrew his claims for 
entitlement to an earlier effective date for service 
connection of diabetes, service connection for a heart 
disability, and service connection for leg pain; the 
withdrawal was received prior to promulgation of a decision 
on the appeal.

2.  At all times during the appellate period, PTSD has been 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
intrusive thoughts, sleep disturbance, intermittent 
depression, and anxiety.

3.  Diabetes mellitus, type II, is manifested by a need for 
daily insulin or oral medications and restricted diet; there 
is no showing of a need for regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
having been met, the Board does not have appellate 
jurisdiction to review the claim for entitlement to an 
earlier effective date for service connection of diabetes.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal 
having been met, the Board does not have appellate 
jurisdiction to review the claim for entitlement to an 
earlier effective date for service connection for a heart 
disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal 
having been met, the Board does not have appellate 
jurisdiction to review the claim for entitlement to service 
connection for leg pain.  38 U.S.C.A. §§ 7105(a), 7108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(2009).

4.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic 
Code 9411 (2009).

5.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawals

A substantive appeal may be withdrawn in writing or on the 
record at a hearing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

At the March 2010 hearing before the undersigned, the Veteran 
expressed his desire to withdraw his appeals for entitlement 
to an earlier effective date for service connection of 
diabetes, service connection for a heart disability, and 
service connection for leg pain.

As the Veteran has withdrawn these appeals in accordance with 
38 C.F.R. § 20.204, the Board no longer has appellate 
jurisdiction. 

II.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The remaining appeals arise from the Veteran's disagreement 
with the initial evaluations following grants of service 
connection for type II diabetes mellitus and PTSD.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
VA and private treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, VA treatment 
records from each identified VA facility, and Social Security 
Administration records.  Several VA examinations have been 
provided; the examiners had the opportunity to review the 
claims folder and have reported findings necessary to 
adjudication of the claims.  No opinions are required in 
connection with the current appeals.  The Veteran has been 
afforded repeated opportunities to give personal testimony at 
the RO and Board levels.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  



III.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

A.  PTSD

PTSD is rated under Code 9411, which applies the General 
Rating Formula for Mental Disorders.  A 30 percent evaluation 
is warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Code 9411 
(2009).

VA treatment records from March 2003 to March 2010 reflect 
that the Veteran was hospitalized for depressive symptoms 
related to his PTSD in March 2003.  He was suicidal at the 
time.  Although the Veteran was hospitalized for slightly 
over one month total, he was actually discharged from 
psychiatric care by April 4, 2003.  He was transferred to a 
cardiac care unit for replacement of a pacemaker battery at 
that time, and was not returned to the mental health unit 
prior to discharge.  In September 2003, the Veteran reported 
he was generally doing well, with episodes of situational 
depression.  A Global Assessment of Functioning (GAF) score 
of 60 was assigned.

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  A score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

In January 2004, doctors noted that the Veteran was not being 
actively treated for PTSD, and appeared psychiatrically 
stable.  He did express a desire to join a therapy group; he 
was living in contract housing at the time.  Medications were 
reviewed in March 2004, when the Veteran reported intrusive 
thoughts, occasional nightmares, and social anxiety.  He was 
not depressed in April 2004.  During a May 2004 evaluation, 
however, the Veteran stated that he had worsening intrusive 
thoughts and nightmares once or twice a week.  The Iraqi 
conflict triggered PTSD symptoms.  He slept with medications, 
but woke on and off through the night.  His mind would 
wander, and he was hypervigilant.  A GAF of 60 was again 
assigned.  Situational depression was noted in September 
2004; although he continued to live in contract housing and 
interacted with other residents, he missed his family after a 
short visit.  He relocated to be closer to his children.

The Veteran appeared for an initial visit following his move 
in April 2008.  He complained of nightmares and flashbacks 
three or four times a week, as well as worsening depression 
related to the anniversary of some Vietnam stressors.  He 
reported crying spells, social isolation, and withdrawal.  He 
also stated that he was irritable and impatient lately; he 
had road rage issues.  The Veteran reported difficulty 
sleeping, but denied any suicidal thoughts or plans.  A GAF 
score of 65 was assigned.

In January 2010, the Veteran was hospitalized for psychiatric 
treatment for a period of 6 days.  He reported worsening 
moods and overall function over the prior six months, 
corresponding to a move to be closer to one of his children.  
He was depressed and fatigued, and described almost daily 
nightmares about Vietnam.  The Veteran was easily angered, 
and was reluctant to leave his house.  He requested inpatient 
care due to passive suicidal ideation.  He related his 
increase in symptoms in part to the stress of pursuing his 
disability claim.  A GAF score of 60 was assigned at 
discharge. Subsequent to his discharge, the Veteran reported 
that his medications were effective in treating his PTSD, and 
he was active with friends and doing chores for his family.  
By mid-February, he stated that he was doing "real good."

Records from the Social Security Administration include 
several psychiatric evaluations.  In February 2003, Dr. PLC 
reported that the Veteran was depressed and anxious.  He was 
discouraged by his financial situation.  He tended to be a 
loner, and stated that he had thought about suicide but had 
not made any attempts.  He lacked energy.  A GAF score of 70 
was assigned.  Dr. RSM opined in March 2003 that the 
Veteran's PTSD was "in remission."  He tended to keep to 
himself, but did socialize with friends and attended to his 
daily needs.  He was mildly depressed and anxious.  

Dr. DJF reported in September 2003 that the Veteran was 
having increasing problems with depression. He had intrusive 
thoughts of Vietnam, and this made him sad.  He also had 
nightmares about Vietnam, and did not sleep well.  He denied 
current or past suicidal plans, though he reported a March 
2003 hospitalization for suicidal thoughts.  He socialized 
with other Veterans every day in his housing unit.  The 
Veteran smiled and laughed during the interview and did not 
appear to be sad.  A GAF score of 62 was assigned.  In 
October 2003, Dr. KSS observed that the Veteran's depression 
and anxiety symptoms were improved with treatment, and were 
best described as mild.

The Veteran testified at an August 2004 hearing before a 
Decision Review Officer (DRO) at the RO.  He reported having 
strained interpersonal relationships.  He hated crowds, 
though he related well to other Veterans.  At a June 2005 DRO 
hearing, the Veteran stated that he had suffered from bouts 
of acute depression over the years.  

A VA examination was conducted in April 2008; the examiner 
was able to review the Veteran's claims folder.  The Veteran 
was not currently in therapy, and was not taking any 
medications.  His extensive history of depressive symptoms 
and varied diagnoses were noted.  Since being off medication 
for the past year, the Veteran had noted increased depression 
and anxiety.  He was easily irritated and had a low 
frustration tolerance.  He had chronic sleep problems, 
including recurrent nightmares.  He lacked energy and 
enthusiasm for projects.  At times he neglected his personal 
care, but he was clean shaven at the examination.  He was 
tearful when discussing in-service traumas, but his speech 
and thought processes were otherwise normal.  Concentration 
was mildly impaired.  No obsessive behaviors were reported, 
nor were panic attacks described.  A GAF score of 62 was 
assigned for mild to moderate depressive symptoms and sleep 
difficulties.  He had some problems with anger and 
irritability, and although somewhat withdrawn, did have 
several close relationships with others.  

At an April 2009 VA examination, the claims file was again 
reviewed.  The Veteran complained of emotional ups and downs, 
and not caring about anything.  He stated he grew angry over 
minor things.  He had no energy, and thought of suicide 
daily.  The Veteran continued to take medication, which 
helped him sleep.  It did leave him groggy, however.  The 
examiner noted that the Veteran initially reported that his 
medication had been helpful, but then stated that he was 
having increased symptoms.  He reported that he had grown 
more isolated over the last year due to anger issues, 
including road rage.  He had not gotten into any physical 
altercations, but had gotten into a heated argument with a 
neighbor.  The Veteran was unshaven, but was cooperative 
during the interview.  He described his mood as 6/10; this 
was consistent with his presentation.  He laughed at times, 
and appropriately.  The Veteran had a history of chronic 
suicidal thoughts, but assured the examiner he would not act.  
He was not particularly depressed at the examination.  There 
was no evidence of paranoia, ritualistic behaviors, or panic 
attacks.  No thought process deficiencies evident, and 
insight was intact.  While the Veteran had intrusive 
thoughts, they were less and less about Vietnam, and he 
denied flashbacks.  Watching news about Iraq did bother him, 
and he avoided such.  He continued to have nightmares, but 
their intensity was decreased; he described them as "wacky 
dreams."  A GAF of 60 was assigned for moderate 
symptomatology.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2010 hearing held at the RO.  He reported 
that he had been seeing his doctor every two weeks since 
being discharged from the hospital in February 2010. 

The medical evidence of record demonstrates that the Veteran 
is, overall, functioning satisfactorily.  While he does have 
intermittent episodes of depression which result in a greater 
degree of debilitation, these episodes are not frequent and 
appear fairly well controlled by medication and therapy.  
Records show GAF scores overwhelmingly at 60 or above; while 
markedly lower scores were noted on hospital admissions, the 
Veteran quickly responded to treatment.  He socializes with 
other Veterans easily and enthusiastically, and he has made 
repeated efforts to establish and maintain relationships with 
his children.  The Veteran's employment status is a 
psychiatric stressor for him, but his lack of employment is 
due to physical disabilities and not to PTSD.  Doctors have 
repeatedly commented on the Veteran's appropriate behavior 
and affect on interview; he is at times sad, but also laughs 
and jokes when warranted, and no impairment of thought 
processes is shown.  The disability picture presented most 
closely approximates the criteria for assignment of a 30 
percent evaluation.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required. Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
frequent hospitalization due to PTSD, and marked interference 
with employment due to PTSD has not been shown.  Therefore, 
the Veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased evaluation is 
not warranted.

A temporary total disability evaluation under 38 C.F.R. 
§ 4.29 for a period of hospitalization in excess of 21 days 
has been considered with respect to PTSD.  However, both the 
January 2010 and March 2003 admissions fail to meet the 
necessary duration.  Although the Veteran was in the hospital 
for 33 days in March and April 2003, only 8 days of that time 
were actually related to his PTSD; he was then transferred to 
the cardiac care unit, and did not receive further 
psychiatric treatment.

B.  Diabetes Mellitus, Type II

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling. 38 C.F.R. § 4.119.

The evidence of record clearly establishes that at all times 
during the appellate period, the Veteran has required some 
form of medication to control his diabetes.  Initially he 
relied upon the oral medication Metformin for blood sugar 
control in combination with a restricted diet.  More 
recently, he has been prescribed insulin, with directions to 
administer injections at twice a day.

However, no VA or private doctor has at any time indicated 
that the Veteran must regulate his activities as part of his 
blood sugar control regimen.  At the December 2003 VA 
examination, the doctor specified that no such regulation was 
required.  His diabetic care providers at VA, who see him 
regularly, have instructed him to continue his dietary 
changes and are pleased with the affect of medication, but 
have never directed him to alter his activity level.  
Following a hospital discharge in February 2010, the Veteran 
was told to return to his usual level of activity.  In April 
2008, the Veteran was encouraged to engage in more physical 
activity; he was restricted somewhat by respiratory problems 
and arthritis, but diabetes was not listed as a factor.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required. Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference with employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased evaluation is 
not warranted.



ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied.

The appeal for entitlement to service connection for a heart 
disability, to include as secondary to diabetes mellitus, 
type II, is dismissed.

The appeal for entitlement to service connection for leg 
pain, diagnosed as venous insufficiency, peripheral vascular 
disease, and recurrent deep vein thromboses, to include as 
secondary to diabetes mellitus, type II, is dismissed.

The appeal for entitlement to an effective date prior to 
January 27, 2003, for service connection of diabetes 
mellitus, type II, is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


